OPINION — AG — **** PROFESSIONAL CORPORATIONS **** A PROFESSIONAL CORPORATION MAY BE FORMED UNDER THE OKLAHOMA PROFESSIONAL CORPORATION ACT UPON FILING OF ARTICLES OF INCORPORATION BY AN OTHERWISE QUALIFIED INDIVIDUAL AS INCORPORATOR. ANY SUCH CORPORATION MAY AFTER ORGANIZATION OPERATE IN OKLAHOMA WITH ONE DIRECTOR, WHO MAY ALSO BE THE PRESIDENT, AND SUCH NUMBER OF SHAREHOLDERS AS IT SHALL DEEM NECESSARY AND DESIRABLE, PROVIDED THAT EACH OFFICER, DIRECTOR AND SHAREHOLDER IS DULY LICENSED TO PRACTICE IN OKLAHOMA THE PROFESSION FOR THE PRACTICE OF WHICH THE PROFESSIONAL CORPORATION WAS ORGANIZED. CITE: 18 O.S. 1961 805 [18-805], 18 O.S. 1961 810 [18-810], 18 O.S. 1961 1.15 [18-1.15] [18-1.15] (CARL ENGLING)